Citation Nr: 1761017	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30 based on a need for convalescence following right knee surgery beyond April 30, 2011.

2.  Entitlement to increased initial rating for right knee patellafemoral pain syndrome rated as noncompensable prior to December 21, 2010, 100 percent disabling from December 21, 2010 to April 30 2011, 10 percent disabling from May 1, 2011 to June 20, 2013, 100 percent disabling from June 21, 2013 to August 31, 2013, and 10 percent disabling thereafter.

3.  Entitlement to a separate rating for right leg scars related to right knee patellafemoral pain syndrome


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to January 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

To clarify the nature of the Veteran's initial rating claim, in the April 2010 rating decision, the RO granted the Veteran service connection for a right knee disability with a noncompensable rating.  Thereafter, he submitted a claim for an initial compensable rating for such disability in February 2011 rather than a notice of disagreement (NOD).  The RO denied an initial compensable rating for his right knee in a May 2011 rating decision.  Thereafter, in October 2011, the Veteran again submitted a claim for an initial compensable rating for his right knee disability rather than an NOD.  Although there is no submission or communication from the Veteran that may be construed as an NOD in regard to the April 2010 or May 2011 rating decisions, VA was in receipt of new and material medical evidence, including VA treatment records, in regard to such claim within one year of those rating decisions.  Therefore, while the appeal arises from the March 2012 rating decision, the new and material evidence must be considered as being filed with the original claims.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In regard to the issue regarding right leg scars, during the pendency of the Veteran's right knee initial rating claim, VA medical examinations have shown two scars related to such disability.  Therefore, the Board finds it appropriate to adjudicate the issue of whether a separate rating is warranted for such scars as a higher rating claim for the Veteran's right knee disability is before the Board and such symptomatology is not duplicative of, or overlapping with, the symptomatology under which the Veteran's right knee disability is currently rated.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran had a Board hearing in May 2017.  He submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

Other evidence has also been received subsequent to a January 2014 supplemental statement of the case (SSOC).  The evidence is not pertinent to the claims decided herein and the claims need not be remanded for RO consideration of the evidence in regard to such issues.  See id.  

The decision below addresses entitlement to a separate rating for right knee scars and a temporary total rating extension.  The Veteran's claim for a higher initial rating for a right knee disability is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  On December 21, 2010, Veteran underwent a right knee fasciotomy.

2.  Following the December 21, 2010 surgery, from May 1, 2011 to December 31, 2011, the Veteran continued to experience severe postoperative residuals of a right knee surgery and had not recovered or returned to a normal or healthy state.

3.  The Veteran incurred two scars on his right leg during service and/or due to treatment for his service-connected right knee disability.
CONCLUSIONS OF LAW

1.  The criteria for an extension from May 1, 2011 to December 31, 2011 for the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following right knee surgery on December 21, 2010, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2017).

2.  The criteria for a separate 10 percent rating for two right leg scars, as associated with service-connected right knee disability, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Temporary Total Rating Claim-Right Leg Surgery

Legal Criteria

In the case of a disability which is temporary in nature, such as that period of convalescence following surgery, 38 C.F.R. § 4.30 provides for temporary total disability ratings during convalescence.

38 C.F.R. § 4.30 states that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2), or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  The termination of these total ratings will not be subject to §3.105(e) of this chapter.  Such total rating will be followed by appropriate schedular evaluations.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; or (3) immobilization by cast, without surgery, a major joint.  38 C.F.R. § 4.30(a).  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998). 

Facts and Analysis

The Veteran is seeking an extension of the temporary total rating to December 31, 2011 of such rating granted following a right knee fasciotomy and assigned from December 21, 2010 to April 30, 2011.  In this regard, in December 2011, the Veteran submitted a letter from his employer written in October 2011 which stated that, because he was unable to work due to nerve pain, his job would no longer be held for him.  Then, during the May 2017 Board hearing, the Veteran's representative stated that an extension of such temporary total rating until January 1, 2012 would satisfy the claim in full.

VA treatment records associated with the record in March 2011 show that the Veteran underwent a right knee fasciotomy on December 21, 2010 and was discharged from the hospital the same day.  Following such surgery, a VA physician completed a disability claim form in February 2011 in which he estimated that the Veteran would be able to return to work April 30, 2011.  Thereafter, another physician completed a supplementary certificate of disability in May 2011 in which the physician reported that the Veteran was experiencing continued pain on ambulation and estimated that he would be able to return to work on August 25, 2011.  Subsequently, a third physician completed a second supplemental certificate of disability in August 2011 in which he reported that the Veteran was experiencing residual neurologic symptoms including pain and that he would be unable to return to work prior to January 1, 2012.  

In addition, the file contains VA treatment records associated with the file in November 2011.  These records show that the Veteran was receiving VA treatment for symptoms related to his right knee surgery throughout 2011.  In this regard, in August 2011 he was treated for pain and numbness in his right leg.  Then, in October 2011, he was given an injection to treat burning and aching pains in his right leg.  

The Board finds that, resolving reasonable doubt in the Veteran's favor, the evidence shows that the temporary total disability evaluation based on the December 21, 2010 right knee surgery warrants extension from May 1, 2011 through December 31, 2011.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In this regard, the disability claims forms completed by physicians support the Veteran's reports of continued serious symptomatology preventing a return to work due to such surgery throughout 2011.  This conclusion is also supported by the Veteran's VA treatment records, which reflect ongoing treatment for such symptoms during this period.  Furthermore, there is no evidence of record disputing the Veteran's need for additional convalescence during such time period.  Extension beyond December 31, 2011 is not warranted as the Veteran has not claimed and the evidence does not show that his convalescence continued past such date, and this is full the maximum full year contemplated by the regulation.  This is considered a full grant of the claim as no further extension of this rating is sought by the Veteran.

II. Separate Rating-Scars

Legal Criteria

As noted in the introduction, a separate rating may be warranted for symptomatology that is not duplicative of, or overlapping with, the symptomatology under which the Veteran's right knee disability is currently rated.  See Esteban, 6 Vet. App. at 261-62.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Scars may be evaluated under 38 C.F.R. § 4.118, DC 7804 for unstable or painful scar(s).  A 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings are warranted for more scars.

Facts and Analysis

The Veteran is service connected for a right knee disability.  On his enlistment examination, the Veteran was not found to have, and did not report having, any scars on his right leg.  Thereafter, his service treatment records (STRs) reflect that he underwent surgery on his right leg in May 2009.  

Following his discharge from service, the Veteran's VA treatment records reflect that he underwent surgery to treat this disability in December 2010.  During a VA examination of this disability in April 2011, two surgical scars were noted on the Veteran's right leg.  Thereafter, the Veteran was again examined by VA in regard to his right knee in January 2014.  The examiner noted lateral and medial scars on the Veteran's right leg, but did not find that they were painful.  Subsequently, the Veteran was afforded an examination in regard to scars in November 2016.  The examiner found that the Veteran had two superficial, non-linear scars on his right lower leg.  The examiner further reported that such scars were tender on palpation.  The Veteran reported during this examination that his right leg scars were from two surgeries.

In this case, the Veteran has undergone surgery to treat his service-connected right knee disability.  Thereafter, the VA examinations of record found the presence of two scars on the lateral and medial aspects of his right leg.  The Veteran has competently and credibly reported that these scars were the result of surgeries and there is no evidence of record disputing the Veteran's account.  Thus, the evidence is at least in equipoise regarding whether or not such scars were incurred in service and/or caused by treatment of the Veteran's service-connected right knee disability, and whether they are painful.  Therefore, the Board finds that, resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating for two right leg scars is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An extension from May 1, 2011 to December 31, 2011 for the temporary total rating based on post-surgical convalescence under 38 C.F.R. § 4.30 following surgery on December 21, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.

A separate 10 percent rating for two right leg scars, associated with service-connected right knee disability, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran believes that he is right knee should be granted a higher initial rating.  In this regard, the Veteran's right knee was examined by VA in April 2011, January 2014, and November 2016.  However, before this claim may be adjudicated, VA must obtain more detailed range of motion findings and findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).

In addition, while on remand updated VA treatment records should be associated with the file.

Accordingly, this claim is REMANDED for the following actions:

1.  Obtain complete VA treatment records from October 2016.

2.  After completing the records development indicated above, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected right knee to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of this disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

3.  Finally, readjudicate the claim remaining on appeal.  If the benefit sought is not granted in full, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


